DETAILED ACTION

The applicant amended claims 1, 5, 6, 9, 14, 15, and 17 in the amendment received on 04-18-2022.

The applicant added claims 21-25 in the amendment received on 04-18-2022.

Claims 1-3, 5-11, 14-17, and 20-25 are pending.

Allowable Subject Matter

Claims 1-3, 5-11, 14-17, and 20-25 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1, 9 and 17 similarly define the distinct features, as found in claim 1.  The closest prior art, Mufti et al. (U.S. Publication No. 20180324235 A1) disclosing anchoring network devices fails to suggest the claimed limitations as mentioned above in combination with other claimed elements. The above features in conjunction with all other limitations of the dependent and independent claims 1-3, 5-11, 14-17, and 20-25  are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOEL MESA
Examiner
Art Unit 2447


/J. M./
Joel Mesa
Examiner, Art Unit 2447



/SURAJ M JOSHI/Primary Examiner, Art Unit 2447